DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0047396 to Burty et al (Burty et al) in view of the admitted prior art of the instant disclosure (APA) and US 2006/0188692 to Drescher (Drescher). Burty et al teaches a gas purging system including a gas purging plug (5) installed at the bottom of a ladle (1), and measuring vibrations with vibration sensors (10, 11) in the form of piezoelectric seismic acceleration type sensors (see paragraph [0029] for example). Burty et al does not disclose the specific purge plug structure of the attachment of the vibration sensors to the purge plug itself, although Burty et al does allow for the sensors to be attached to any stationary element on the ladle (see paragraph [0026] for example). The APA teaches that purge plugs employed in systems such as Burty et al are commonly designed to include a ceramic refractory body within a metallic cover substantially in the manner recited in instant claim 1 for example. Since Burty et al would require some type of purge plug design, motivation to employ the commonly known purge plug of the APA as the shown but not described purge plug of Burty et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.  With respect to the location of the sensor on the purge plug as opposed to any other location allowed by Burty et al, Drescher teaches that at the time the invention was filed, it was known to attach sensors (40), including vibration sensors directly to the gas purge plug  (10) itself for improved accuracy (see paragraphs [0042] and [0043] for example for placement of the sensors). Because Burty et al allows placement of its sensor in any desired location, motivation . 
With respect to claims 4-7, Burty et al also teaches a data processing unit and control unit adapted to calculate and monitor the bubbling properties of the apparatus through monitoring of the sensor readings see paragraph [0040] for example and control the gas flow in response (see paragraphs [0052]-[0054] for example).
With respect to claims 9-15, Burty et al teaches a method of operation of its disclosed bubbling and vibration measurement system meeting these claim limitations as well. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk